                                                                       Case 2:16-cv-00334-RFB-NJK Document 64 Filed 01/24/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant
                                                                 Selene Finance, L.P. and cross-defendant
                                                             8   Bank of America, N.A.
                                                             9
                                                                                               UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   SELENE FINANCE, L.P.,                                Case No.: 2:16:cv-00334-RFB-NJK
                      LAS VEGAS, NEVADA 89134




                                                            13                   Plaintiff,
                                                                                                                      MOTION TO REMOVE ATTORNEYS
AKERMAN LLP




                                                            14   vs.                                                  FROM ELECTRONIC SERVICE LIST
                                                            15   COBBLESTONE MANOR VI HOMEOWNERS
                                                                 ASSOCIATION; SFR INVESTMENTS POOL
                                                            16   1, LLC; and G.J.L., INCORPORATED D/B/A
                                                                 PRO FORMA LIEN & FORECLOSURE
                                                            17   SERVICES,
                                                            18                   Defendants.
                                                            19   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                            20
                                                                                 Counter/Cross Claimant,
                                                            21
                                                                 vs.
                                                            22
                                                                 SELENE FINANCE, L.P.; BANK OF
                                                            23   AMERICA, N.A.; and DIANE M. RUHL, an
                                                                 individual
                                                            24
                                                                                 Counter/Cross Defendants.
                                                            25

                                                            26            Plaintiff and counter-defendant Selene Finance, L.P. and cross-defendant Bank of America,
                                                            27   N.A. (BANA) provide notice Rebekkah B. Bodoff and Karen A. Whelan are no longer associated
                                                            28   with the law firm of Akerman LLP.
                                                                                                             1
                                                                 47350370;1
                                                                     Case 2:16-cv-00334-RFB-NJK Document 64 Filed 01/24/19 Page 2 of 2




                                                             1            Selene and BANA request Ms. Bodoff and Ms. Whelan be removed from the CM/ECF

                                                             2   service list.

                                                             3            DATED January 24th, 2019.

                                                             4                                          AKERMAN LLP
                                                             5                                          /s/ Donna M. Wittig
                                                                                                        MELANIE D. MORGAN, ESQ.
                                                             6                                          Nevada Bar No. 8215
                                                                                                        DONNA M. WITTIG, ESQ.
                                                             7                                          Nevada Bar No. 11015
                                                                                                        1635 Village Center Circle, Suite 200
                                                             8                                          Las Vegas, Nevada 89134
                                                             9
                                                                                                        Attorneys for plaintiff and counter-defendant Selene
                                                            10                                          Finance, L.P. and cross-defendant Bank of America,
                                                                                                        N.A.
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20
                                                                                                      IT IS SO ORDERED.
                                                            21                                        Dated: January 24, 2019
                                                                                                      .
                                                            22
                                                                                                      ____________________________
                                                            23                                        Nancy J. Koppe
                                                                                                      United States Magistrate Judge
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                        2
                                                                 47350370;1
